Exhibit 10 RETIREMENT TRANSITION AND CONSULTING AGREEMENT THIS RETIREMENT TRANSITION AND CONSULTING AGREEMENT (“Agreement”) is entered into and effective this 18th day of March, 2008 (the “Effective Date”) by and between Cabela’s Incorporated, a Delaware Corporation (“Company”) and Michael Callahan (“Executive”). RECITALS WHEREAS, Executive is currently serving as Senior Vice President of Company, as well as an officer and/or director for certain subsidiaries of Company; WHEREAS, Executive has provided loyal and valuable service to Company for over eighteen years, and has significant, unique and valuable knowledge of the retail industry generally, as well as Company’s retail and multi channel programs, processes and plans; WHEREAS, Executive has expressed a desire to retire from employment with Company and its subsidiaries; WHEREAS, Company recognizes Executive’s significant contribution to Company and its shareholders, as well Executive’s specialized knowledge of the industry and Company; WHEREAS, in order to facilitate a smooth and orderly transition within Company upon Executive’s retirement, and to assure access to Executive’s unique and valuable services, Company desires to retain the services of Executive as an employee for a specified transition term, as described herein, and thereafter as a consultant for a specified consulting period, as described herein, on the terms and conditions set forth herein; and WHEREAS, Executive is willing to continue Executive’s employment with Company during the specified transition term and to provide consulting services to Company during the specified consulting period pursuant to the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing premises and the mutual promises set forth herein Company and Executive agree as follows: 1.Employment Transition.Except as otherwise provided herein, Executive shall remain employed with Company on an at-will basis from the Effective Date of this Agreement though May 17, 2008 (the “Transition Term”) unless earlier terminated as provided below. a.Executive shall retire and terminate Executive’s employment with Company effective May 17, 2008 (the “Separation Date”).Executive hereby resigns all directorships, offices and/or executive positions held by Executive with Company or any of its subsidiaries or affiliates, with such resignations to be effective on the Separation Date. b.During the Transition Term, Executive agrees to devote Executive’s full business time, attention and energies to performing such duties on behalf of Company as from time to time may be reasonably assigned to Executive by the Board of Directors of Company (the “Board”) or the Chief Executive Officer of Company (the “CEO”). c.Base Salary.During the Transition Term, Company shall continue to pay Executive a base salary at Executive’s current rate of $429,955.00 per annum (the “Base Salary”).Such Base Salary shall be payable during the Transition Term in accordance with Company’s standard payroll policy for executives. d.Employee Bonus.Executive has received a 2007 bonus in the gross amount of $299,625.00, less applicable withholdings, in accordance with the Company’s regular bonus payment procedure, which payment was provided in March of 2008.
